 



EXHIBIT 10.60
TECHNOLOGY RESEARCH AND DEVELOPMENT
ALLOWANCE AGREEMENT
between
Taiwan Kolin Company Limited
and
Syntax Groups Corporation

1   PARTIES

This Agreement (“Agreement”) is made and entered into, by and between Taiwan
Kolin Company Limited, incorporated in Taiwan, whose registered office is at
11/F No. 86, Section 1, Chung Ching South Road, Taipei, Taiwan (the
“Manufacturer”), and Syntax Groups Corporation, incorporated in the State of
California, the United States of America, whose registered office is at 20480
East Business Parkway, City of Industry, CA91789, U.S.A. (“Syntax”).

2   RECITALS

WHEREAS, Syntax designs various consumer electronic-related Products (as
hereafter defined) for manufacture and distribution under and in connection with
the trademarks and trade name, inter alia, ÖLEVIA; and
WHEREAS, Manufacturer is a designer and manufacturer of Liquid Crystal Display
(LCD) and Liquid Crystal On Silicon (LCOS) televisions and has in place the
necessary facilities, permits, licenses and financing to satisfy Syntax’s
requirements for such LCD and LCOS Products.
Pursuant to the Manufacturing Agreement dated March 9, 2004, Syntax has
appointed the Manufacturer to manufacture the products in the consumer
electronic field, which includes but not limited to the LCD/ LCOS TV product
line. Currently, the Manufacturer is manufacturing 20,” 27” and 30” LCD TVs for
Syntax and shall expand the product line to other sizes of LCD TV and LCOS TV
from time to time agreed by both parties (the “Products”).
Following the execution of the Manufacturing Agreement, the research and
development (R&D) teams of both parties have regularly conducted R&D meetings to
exchange latest technological information and designs. To facilitate the R&D
facilities and know-how provided by Syntax, the Manufacturer wishes to offer
Syntax a technology research and development allowance (the

Page 1 of 4



--------------------------------------------------------------------------------



 



“Allowance”) for the compensation of the utilization of such facilities and
know-how.
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, the receipt and sufficiency of which are hereto hereby agree as
follows:

3   VOLUME INCENTIVE PROGRAM   3.1.   The Manufacturer agrees to pay the
Allowance to Syntax, the calculation of which shall be 3% of each monthly
shipment of the Products.   3.2.   Syntax shall prepare a quarterly shipment
report to specify the shipment of the Products covering the last three months
period and the total amount of the Allowance, and submit the report to the
Manufacturer for verification and confirmation.   3.3.   Upon confirmation of
the Allowance agreed by both parties, the Manufacturer shall settle the
Allowance at the beginning of the following quarter by issuing a credit
memorandum which shall be applied to off-set the total outstanding account
payable owed to the Manufacturer by Syntax.   4   EXECUTION   4.1.   Upon
execution of this Agreement:   4.1.1   This Agreement will be in full force from
March 9, 2004 with continued executions till the end of business relationship
between the Manufacturer and Syntax with 90 days advance notice by either party.
  4.1.2   Such other and further documents as may be reasonably required to
cause and effect the transaction contemplated by this Agreement.   5   ACCESS OF
INFORMATION

The directors, officers, shareholders, employees, agents and representatives
(“Representatives”) of Syntax shall grant the Manufacturer and its
Representatives full access to Syntax’s properties, inventory on hand,
facilities,

Page 2 of 4



--------------------------------------------------------------------------------



 



books and records, financial and operating data, contracts and other documents
or information as the Manufacturer or its Representatives may reasonably
request.

6   WARRANTIES OF SYNTAX   6.1.   Syntax hereby warrants and represents to the
Manufacturing that Syntax is a corporation duly organized, validly existing and
in good standing under the laws of the State of California, the U.S.A.   6.2.  
There is no litigation, suit, proceeding, action, claim or investigation, at law
or in equity, pending, or to the best knowledge of Syntax, threatened against,
or affecting in any way, Syntax’s ability to perform its obligations as
contemplated by this Agreement.   6.3.   In the event that any warranty or
representation contained herein above is deemed unenforceable under the laws of
any jurisdiction, the remaining warranties and representations to the extent
they are enforceable shall remain in full force and effect, and the Manufacturer
and Syntax hereby agree that a court or arbitrator may cause these warranties
and representations concerning disclosure of confidential and sensitive business
information to the reasonable extent possible given the express intentions and
agreements of the Manufacturer and Syntax to have such warranties and
representations construed and enforced.   7   WARRANTIES OF THE MANUFACTURER  
7.1.   The Manufacturer hereby warrants and represents to Syntax that the
Manufacturer is a corporation duly organized, validly and in good standing under
the laws of Taiwan.   7.2.   The Manufacturer hereby warrants that the
Manufacturer has all requisite power and authority to execute and perform its
obligations under this Agreement and consummate the transactions contemplated
hereby.   7.3.   There is no litigation, suit, proceeding, action, claim or
investigation, at law or in equity, pending, or to the best knowledge of the
Manufacturer, threatened against, or affecting in any way, the Manufacturer’s
ability to perform its obligations as contemplated by this Agreement.



Page 3 of 4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates
indicated herein below.

          Taiwan Kolin Company Limited    
 
       
Name:
  Roger Kao    
 
  Vice President    
 
       
Signed:
  /s/ Roger Kao    
 
 
 
   
Date:
  03/09/04    
 
        Syntax Groups Corporation    
 
       
Name:
  James Li    
 
  Chief Executive Officer    
 
       
Signed:
  /s/ James Li    
 
 
 
   
Date:
  3/9/2004    

Page 4 of 4